Citation Nr: 0707773	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 until January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  The above claims were originally denied in an 
unappealed March 2002 rating decision that is now final.  
38 U.S.C.A. § 7105(c).

In January 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tinnitus, and the reopened claim of 
entitlement to service connection for bilateral hearing loss 
disability, will be addressed in the REMAND section of this 
decision.  Those issues are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  A RO decision in March 2002 denied a claim of entitlement 
to service connection for bilateral hearing loss disability.

2.  Evidence submitted subsequent to the March 2002 decision 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The RO's March 2002 decision is final as to the claim of 
service connection for bilateral hearing loss disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for bilateral hearing loss 
disability, further development with regard to VA's duty to 
notify and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran. Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  However, it 
is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for bilateral hearing loss disability, on the merits (de 
novo), will be addressed in the REMAND section below.

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in August 2003.  As such, the amended provision is 
for application in this case and is set forth below.
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  Although the RO noted 
in the March 2004 rating decision that the service connection 
claims were considered reopened, it determined that new and 
material evidence had not been received to reopen the claims.  
The claims were also noted as not reopened in the March 2005 
Statement of the Case.  Nevertheless, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis. 
 See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

The veteran did not perfect an appeal of the March 2002 
rating decision denying his claim of entitlement to service 
connection for a bilateral hearing loss disability and it is 
now final.  See 38 U.S.C.A. § 7105(c).  Hence, the initial 
question before the Board is whether new and material 
evidence has been presented.

The RO denied the veteran's claim in March 2002 because it 
found probative the VA examiner's opinion, dated in January 
2002, that it was highly unlikely that the veteran's hearing 
loss is related to service.  The Board finds that since the 
March 2002 rating decision, the veteran has submitted new and 
material evidence in order to reopen his claim.  In 
particular, the veteran submitted a statement from S.T., on 
Lewis Enterprises, Inc. (Nu-Ear) letterhead, that the 
veteran's binaural hearing loss was as likely as not related 
to service.  This evidence was received in May 2004.  The 
Board finds this evidence is not cumulative and redundant 
because it had not been submitted before to agency decision-
makers.  Thus, it is new.

As the aforementioned statement provides an opinion linking 
the veteran's current bilateral hearing loss disability to 
service, it relates to an unestablished fact necessary to 
substantiate the claim.  The Board notes that the credibility 
of the newly submitted evidence is presumed in determining 
whether or not to reopen a claim.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Thus, it raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).  
Accordingly, the additional evidence is also material.  As 
new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened, 
and must be considered in light of all the evidence, both old 
and new.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
bilateral hearing loss disability, the claim is reopened, and 
the appeal is allowed to this extent.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a bilateral hearing loss disability 
may be granted on the merits, de novo.  However, further 
development of the evidence is needed prior to appellate 
consideration of the reopened claim.

A review of the record demonstrates that further development 
is required in order for VA to satisfy its duty to assist 
under the VCAA.  Specifically, at the January 2007 
videoconference hearing, the veteran stated that he had 
additional medical evidence to submit.  (Transcript (T.) at 
pages 2-3, 12-13.)  It was noted that the additional medical 
evidence would contain an opinion linking the veteran's 
current hearing loss disability to service.  The medical 
evidence identified during testimony at the hearing in 
January 2007 has not been located in the record by the Board.  
As this evidence may assist the veteran in substantiating his 
claim, the Board finds that a reasonable effort should be 
made to obtain it.  See 38 U.S.C.A. § 5103A(b).  
Additionally, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As indicated during the January 2007 videoconference 
hearing, the veteran chose not to waive initial consideration 
by the RO.  As such, the Board does not presently have 
jurisdiction to consider the appeal.

Tinnitus

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  In this regard, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Specifically, in Kent, the Court stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  

The veteran contends that he suffers from tinnitus.  A March 
2002 rating decision by the RO denied service connection for 
this disability.  The veteran did not perfect his appeal and 
the decision became final.  38 U.S.C.A. § 7105(c).  However, 
the Board finds that principles set forth in Kent, as to 
proper notification of what he needed to submit in order to 
successfully reopen a claim for service connection, have not 
been met.  Specifically, the veteran was not given the notice 
of the basis for the prior denial.  Additionally, the veteran 
was not provided with the law regarding new and material 
evidence set forth in 38 C.F.R. § 3.156 (2006) in the 
Statement of the Case.  Therefore, the Board must remand the 
veteran's claim of entitlement to service connection for 
tinnitus so he can be furnished proper VCAA notice of the 
reason or reasons for the prior final denial and of what 
constitutes material evidence to reopen.

As noted above, a review of the record demonstrates that 
further development is required in order for VA to satisfy 
its duty to assist under the VCAA.  Specifically, at the 
January 2007 videoconference hearing, the veteran stated that 
he had additional medical evidence to submit.  (Transcript 
(T.) at pages 2-3, 12-13.)  The medical evidence identified 
during testimony at the hearing in January 2007 has not been 
located in the record by the Board.  As this evidence may 
assist the veteran in reopening his claim, the Board finds 
that a reasonable effort should be made to obtain it.  See 
38 U.S.C.A. § 5103A(b).

During the pendency of this appeal and pertinent to both 
claims, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
reopened claim of service connection for 
bilateral hearing loss disability, and 
whether new and material evidence has 
been received to reopen a claim for 
service connection for tinnitus.  With 
regard to the tinnitus claim, the notice 
letter should satisfy all VCAA notice 
obligations in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It 
should include the reason or reasons why 
the claim of service connection for 
tinnitus was previously denied and what 
constitutes material evidence for the 
purpose of reopening the claim.  The 
letter should also describe what evidence 
would be necessary to substantiate the 
insufficient elements.  Additionally, the 
Supplemental Statement of the Case, under 
the "Pertinent Laws; Regulations; Rating 
Schedule Provisions" should cite to the 
revised laws on new and material evidence 
as set for in the provisions of 38 C.F.R. 
§ 3.156 (after the Aug. 29, 2001 
regulation change).  The corrective VCAA 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the benefits sought on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Ask that the veteran provide to VA any 
additional evidence in his possession 
pertinent to the appeal, to include as 
referenced at his January 2007 
videoconference hearing.  The veteran 
should also be advised that, if the 
additional evidence referenced at the 
January 2007 videoconference hearing is 
not in his possession, and was submitted 
to the RO at that time, he should provide 
the date and place of treatment or 
evaluation as specific as possible so 
that VA can obtain the record(s).

If the evidence is a private medical 
record, the veteran should be asked to 
submit the appropriate authorization, on 
a provided VA Form 21-4142, Authorization 
and Consent to Release Information, to 
allow VA to attempt to obtain such 
evidence on his behalf.  Also, notify the 
veteran that he may obtain the evidence 
himself and send it to VA. 

2.  Thereafter, readjudicate the issues 
on appeal and consider all evidence.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


